UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4166



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONTA TERRY VAUGHAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:05-cr-00065-IMK-1)


Submitted: December 21, 2006               Decided:   December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard T. Brown, Washington, D.C., for Appellant.         Rita R.
Valdrini, Acting United States Attorney, David E. Godwin, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donta Terry Vaughan pled guilty to one count of aiding

and abetting an attempt to provide a prohibited object to an

inmate, in violation of 18 U.S.C. §§ 1791(a)(2), 2 (2000).             He was

sentenced to twenty-one months of imprisonment. On appeal, Vaughan

argues that the court erred in imposing a two-level obstruction of

justice enhancement, U.S. Sentencing Guidelines Manual § 3C1.1

(2004), and in denying him a two-level reduction for acceptance of

responsibility, USSG § 3E1.1(a), based on the court’s finding that

he failed to provide truthful information as agreed to in his plea

agreement.

            This court reviews a district court’s factual findings

supporting an enhancement for obstruction of justice for clear

error.   United States v. Hughes, 401 F.3d 540, 560 (4th Cir. 2005).

Likewise,    the   district   court’s   decision   to   grant   or   deny   an

adjustment for acceptance of responsibility is reviewed for clear

error.   United States v. May, 359 F.3d 683, 688 (4th Cir. 2004).

In this case, we find that the district court’s findings that

Vaughan committed perjury in the trial of his co-defendant and that

he made materially false statements to the court and probation

officer are supported by the record.         We therefore conclude that

the district court did not err in enhancing Vaughan’s sentence for

obstruction of justice.       We further find no error in the court’s

denial of a reduction for acceptance of responsibility.              “Conduct


                                   - 2 -
resulting in an enhancement under § 3C1.1 (Obstructing or Impeding

the    Administration       of   Justice)    ordinarily   indicates    that   the

defendant       has   not   accepted    responsibility     for   his   criminal

conduct.”       USSG § 3E1.1, comment. (n.4); see United States v.

Murray, 65 F.3d 1161, 1165 (4th Cir. 1995) (holding that finding of

obstruction supports the denial of acceptance of responsibility

reduction).

               Accordingly, we affirm Vaughan’s sentence.         We dispense

with    oral    argument    because    the   facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       AFFIRMED




                                       - 3 -